Appellant insists that the evidence was not sufficient to show him guilty of wilfully injuring and defacing the furniture of the city jail at Taylor on the occasion charged. There is nothing in the record to indicate that other officers in the city of Taylor might have arrested other parties and put them in jail on the night in question. The only officers who did testify stated that there were *Page 14 
no other persons put in the jail on that night. That the bunk or bed in the jail was broken loose from its fastenings to the wall as well as fire set to the mattress on the bed, seems without controversy.
Being unable to agree with the contention of learned counsel for appellant, the motion for rehearing will be overruled.
Overruled.